                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 DARNELL BULLOCK                                                              CIVIL ACTION

 VERSUS                                                                           NO. 20-3161

 ORLEANS PARISH SHERIFF’S                                                   SECTION: “L”(1)
 OFFICE, ET AL.


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE for

failure to prosecute.

       New Orleans, Louisiana, this 8th day of July, 2021.




                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
